33 U.S. 477 (____)
8 Pet. 477
THE UNITED STATES, APPELLANTS
v.
EUSEBIO M. GOMEZ.
Supreme Court of United States.

The case was submitted to the court by Mr Call, for the United States; and by Mr White, for the appellee.
Mr Chief Justice MARSHALL delivered the opinion of the Court.
This claim is for twelve thousand acres of land, on Jupiter Island, in East Florida, for which a concession was made by governor Estrada, on the 16th day of July 1815. The concession is for services, and is unconditional. It was declared valid by the district court to the extent of the grant. The decree is affirmed.
This cause came on to be heard on the transcript of the record from the superior court for the eastern district of Florida, and was argued by counsel; on consideration whereof, it is ordered, adjudged and decreed by this court, that the decree of the said superior court in this cause be, and the same is hereby affirmed, in all respects.